FILED
                            NOT FOR PUBLICATION                             MAY 12 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PEDRO DELGADO-SALIZAR, aka                       No. 07-70677
Salizar Delgado, Pedro Salizar, Pedro
Delgado-Salazar,                                 Agency No. A092-733-221

              Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 7, 2010 **
                               Pasadena, California

Before: O’SCANNLAIN and TALLMAN, Circuit Judges, and BLOCK, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
      Pedro Delgado-Salizar petitions for review of a decision of the Board of

Immigration Appeals (“BIA”). As the facts are known to the parties, we repeat

them only as necessary to explain our decision.

                                           I

      Delgado-Salizar first contends that the IJ abused his discretion by refusing to

grant his motion for a continuance. Delgado-Salizar’s attorney told the IJ that she

needed the continuance to file paperwork necessary to Delgado-Salizar’s request

for an adjustment of status. The IJ denied the requested continuance, but granted

Delgado-Salizar several additional days to file the required form. That same day,

IJ denied Delgado-Salizar's adjustment of status request, but explicitly stated that

he did not base his denial on Delgado-Salizar’s failure to file the paperwork.

Accordingly, Delgado-Salizar has failed to demonstrate that he was prejudiced by

the IJ’s decision. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

                                          II

      Delgado-Salizar next contends that the IJ violated his Due Process rights by

permitting the government to “cross examine” him before his own attorney

conducted a direct examination. After the government completed its examination

of Delgado-Salizar, his attorney conducted an examination. Thus, Delgado-Salizar

had an adequate opportunity to present evidence on his behalf. His hearing was


                                           2
fundamentally fair and did not violate his Due Process rights. See Kaur v.

Ashcroft, 388 F.3d 734, 736-37 (9th Cir. 2004).

                                           III

      Finally, Delgado-Salizar claims that the government violated his Due

Process rights by failing to enter into evidence a “rap sheet” that it used during its

examination of him. The BIA’s decision that Delgado-Salizar was not entitled to a

waiver of removability was not based on the contents of the rap sheet, but rather on

his testimony during the government’s examination. Thus, Delgado-Salizar was

not deprived of the right to see any evidence used against him, see 8 U.S.C.

§ 1229a(b)(4)(B), nor did the government’s actions fail to follow fundamentally

fair procedures, see Kaur, 388 F.3d at 737.

                                           IV

      Accordingly, Delgado-Salizar’s petition for review is

      DENIED.




                                           3